

115 HR 5334 IH: Essex National Heritage Area Permanency Act
U.S. House of Representatives
2018-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5334IN THE HOUSE OF REPRESENTATIVESMarch 19, 2018Mr. Moulton (for himself and Ms. Tsongas) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo repeal the funding authorization sunset and the total funding cap for the Essex National
			 Heritage Area.
	
		1.Essex National Heritage Area
 (a)Short titleThis Act may be cited as the Essex National Heritage Area Permanency Act. (b)Repeal of funding authorization sunsetSection 507 of division II of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333) is repealed.
 (c)Repeal of total funding capSection 508(a) of division II of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333) is amended by striking the last sentence.
			